Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5; 7; 9-14; 16; and 18-19 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine engine, relevant prior art  Lemmers (US 2016/014946) and Barnett (US 201/0133336)  teaches a tail cone having a cone shaped portion; a low pressure compressor; a low pressure turbine; a low speed spool interconnecting the low pressure compressor and the low pressure turbine; an electric generator located within the cone shaped portion of the tail cone, the electric generator being operably connected to the low speed spool; a structural support housing at least partially enclosing the electric generator, the structural support housing being located within the tail cone; and a mounting system located within the cone shaped portion of the tail cone between the structural support housing and the tail cone, wherein the mounting system attaches the tail cone to the structural support housing, wherein the mounting system is composed of a plurality of mounts at multiple different locations along a length of the cone shaped portion of the tail cone.

However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “wherein each of the plurality of mounts is a complete and uninterrupted ring around the structural support housing.”



Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741